Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lawrence Perry on 03/17/2021.
The application has been amended as follows: 
Claim 1. (Currently Amended) A radiation image sensing apparatus, comprising: an image sensing area configured to be used in image sensing operations of acquiring a radiation image corresponding to incidence of radiation, the image sensing area comprising a plurality of first pixels, each of the first pixels including a conversion element, and the sensing operations including a first image sensing operation and a second image sensing operation performed next to the first image sensing operation; a second pixel comprising a detection element and a switching element, configured to detect a radiation dose of radiation entering the image sensing area; a readout unit; and a control unit, wherein the control unit is configured to such that first charges in the detection element generated during incidence of radiation to the detection element in the first image sensing operation are reset by turning on the switching element after an end of the incidence of the radiation in the first image sensing operation, and the control unit is configured to correct[[s]] a detection signal read out from the detection element via the switching element which is turned on by the readout unit during incidence of radiation in the second image sensing operation based on a correction amount acquired from a 
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 16, and 17, the closest prior art, Yokoyama et al. (US Pub. 2017/0090041), discloses a radiation image sensing system, corresponding image sensing control method and NTCRSM storing a program for causing a computer to execute the control method therein, comprising: providing an image sensing area where a plurality of conversion elements are arranged and used in an image sensing operation of acquiring a radiation image corresponding to incidence of radiation; providing a detection element configured to detect a radiation dose of radiation entering the image sensing area (Fig 2; para 0030; plurality of second pixels 121 arranged in a sensing region detect an incident radiation dose); providing a readout unit (readout circuit 222; para 0047); and providing a control unit (control unit 225), wherein the control unit is configured to correct a detection signal read out from the detection element by the readout unit corrects a detection signal read out from the detection element by the reading unit during incidence of radiation in a subsequently performed imaging operation, and on the basis of the corrected detection signal, detects a radiation amount that is incident in the imaging operation (para 0047, 0053, 0054, 0059, 0060). 
Yokoyama does not disclose wherein the imaging sensing operations including a first image sensing operation and a second image sensing operation performed next to the first image sensing operation, and wherein the control unit is configured to correct a detection signal read out from the detection element by the readout unit during incidence of radiation in the second image sensing operation based on a correction amount acquired from a correction signal obtained from charges that remain after 
Additionally, the prior art (via Mann – US Patent 6617562), discloses a system and method for acquiring a correction signal for remaining charges in a detection element, comprising the steps of (1) resetting the image sensor 100 once, (2) reading the residual charge on the photodetector node 202 once following the reset, and (3) storing and utilizing an offset correction based on the read out residual charge to correct a detection signal (Figure 8; column 6), with the advantage of suppressing reset noise in a photodetector imaging circuit.   
However, the prior art fails to disclose or suggest, in combination with the other claimed elements or steps, providing an imagine sensing area comprising a plurality of first pixels and second pixels, the second pixels comprising a detection element and a switching element, and wherein the control unit is configured such that first charges in the detection element generated during incident of radiation to the detection element in the first image sensing operation are reset by turning on the switching element after an end of the incidence of the radiation in a first image sensing operation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C BRYANT whose telephone number is (571)270-1282.  The examiner can normally be reached on M-Tu-W-F / 7a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHAEL C. BRYANT
Primary Examiner
Art Unit 2884



/MICHAEL C BRYANT/Primary Examiner, Art Unit 2884